Per Curiam.
Plaintiff and intervener moved to dismiss their respective appeals taken from a nonappealable order, without prejudice to their right to enter judgment in the action below and to appeal therefrom and to have such subsequent appeal considered upon the record and briefs already on file herein.
In direct violation of Supreme Court Rulé IV (222 Minn, xxx), plaintiff and intervener have given defendants less than eight days’ notice of hearing upon the above motions. Such motions therefore must be, and hereby are, dismissed.
However, in order to avoid a multiplicity of applications to this court, it appearing that no prejudice will result to defendants, this court of its own motion hereby dismisses the respective appeals of plaintiff and intervener herein for lack of jurisdiction. It is further ordered, in the event that judgment is subsequently entered below in the action and any appeal is taken therefrom, that such subsequent appeal may be heard and considered on the record and briefs already on file with this court.
Appeals dismissed.